          Case 1:20-cv-08586-AT Document 35 Filed 09/13/21 Page 1 of 10


                                                                     USDC SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
THE CITY OF NEW YORK,                                                DOC #: _________________
                                                                     DATE FILED: _9/13/2021_____
                               Plaintiff,

               -against-                                                  20 Civ. 8586 (AT)

HARMEET SINGH, ABRAHAM HANUKA and                                            ORDER
JOSEPH HANUKA,

                        Defendants.
ANALISA TORRES, District Judge:

       Plaintiff, the City of New York (the “City”), alleges that Defendants, Harmeet Singh,

Abraham Hanuka, and Joseph Hanuka, violated the Contraband Cigarette Trafficking Act, 18

U.S.C. § 2341 et seq. (the “CCTA”), the Racketeer Influenced and Corrupt Organizations

Act, 18 U.S.C. §1961 et seq. (“RICO”), and New York State Public Health Law § 1399-ll

(“PHL”), by engaging in a conspiracy to avoid payment of state and local excise taxes in

connection with the sale of cigarettes. Compl., ECF No. 1. Defendant Harmeet Singh moves to

dismiss this action for lack of personal jurisdiction and failure to state a claim under Federal

Rules of Civil Procedure 12(b)(2) and 12(b)(6). ECF No. 18. For the reasons stated below,

Singh’s motion is GRANTED.

                                            BACKGROUND

       The following facts are taken from the complaint and affidavits, which are construed in

the light most favorable to the City for the purposes of considering a motion to dismiss for lack

of personal jurisdiction. DiStefano v. Carozzi N. Am., Inc., 286 F.3d 81, 84 (2d Cir. 2001).

       New York State and New York City each impose a separate excise tax on cigarettes

possessed for sale or use in New York City. See N.Y. Tax L. § 471 and 471-a; N.Y.C. Admin.

Code §§ 11–1302(a)(1), (2). These cigarettes are presumptively subject to the cigarette taxes.
          Case 1:20-cv-08586-AT Document 35 Filed 09/13/21 Page 2 of 10




See N.Y. Tax L. § 471(1); N.Y.C. Admin. Code § 11-1302(d). Both statutes require that a stamp

be affixed to cigarette packages to indicate that the requisite taxes have been paid. N.Y. Tax L.

§§ 471, 473; N.Y.C. Admin. Code §§ 11-1302, 1304. The cost of this stamp must then be

incorporated into the price the customer pays. N.Y. Tax L. § 471; N.Y.C. Admin. Code

§§ 11-1302(a)(3), (e) and (h).

       Virginia imposes a lower tax on cigarettes than New York. Compl. ¶ 20. Therefore,

cigarettes are more expensive in New York than in Virginia. Id. This creates an arbitrage

opportunity for individuals who obtain cheaper cigarettes in Virginia for later sale in New York,

despite having paid only the lower Virginia tax. Id. ¶¶ 19–20.

       Harmeet Singh resides in Virginia where he owns City Mart, a convenience store that

sells cigarettes. Id. ¶¶ 3, 10. The City alleges that Joseph Hanuka, a New York resident, drove

to Virginia during several weekends in the spring and summer of 2020, to purchase cigarettes

from City Mart. Id. ¶¶ 4–6, 23–27, 29, 36–37, 39–40, 43–46. He then transported the cigarettes

to New York, where he possessed them without the required tax stamps. Id. ¶¶ 38, 42, 53–54.

Although the City claims in the complaint that Joseph Hanuka acted at the direction of fellow

New York resident, Abraham Hanuka, id. ¶ 67, the City has clarified that “Abraham Hanuka has

for many years resided outside of the United States, and had no actual involvement in the matters

alleged in the complaint beyond holding the registration of the vehicle used by Joseph Hanuka.”

ECF No. 15 at 2.

       The City alleges that Singh knew that the cigarettes were destined for resale in New

York. Compl. ¶¶ 56, 63, 66, 70(a). On one of Joseph Hanuka’s trips to City Mart, police

officers observed Joseph Hanuka park in front of City Mart, take an item from his trunk, enter

City Mart, enter Singh’s private office, and then exit the store and place items in his vehicle.




                                                 2
          Case 1:20-cv-08586-AT Document 35 Filed 09/13/21 Page 3 of 10




Compl. ¶¶ 24–25. The City claims that, on at least one occasion, Singh also assisted Joseph

Hanuka in loading cigarettes into Joseph Hanuka’s car, which bore a New York license plate. Id.

¶¶ 4, 40. On each visit to City Mart, Joseph Hanuka purchased about sixty cartons of cigarettes

and then drove the cigarettes back to his residence in Brooklyn. Hanuka Aff. ¶¶ 2, 4, 6, ECF No.

23. On the way back to New York, Joseph Hanuka stopped at rest stops in Virginia to sell some

of these cartons to individuals unknown to him. Id. ¶ 6.

                                          DISCUSSION

   I.      Legal Standard

           A. Personal Jurisdiction

        “On a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(2), the

plaintiff bears the burden of establishing personal jurisdiction.” BWP Media USA Inc. v.

Hollywood Fan Sites, LLC, 69 F. Supp. 3d 342, 349 (S.D.N.Y. 2014) (citing MacDermid, Inc. v.

Deiter, 702 F.3d 725, 727 (2d Cir. 2012)). When the jurisdictional facts are in dispute, “the

district court may consider materials outside the pleadings, including affidavits and other written

materials.” Jonas v. Estate of Leven, 116 F. Supp. 3d 314, 323 (S.D.N.Y. 2015). “Because the

Court has not held an evidentiary hearing on this issue, Plaintiff need only make a prima facie

showing of jurisdiction through affidavits and supporting materials to satisfy this burden.”

Golden Archer Invs., LLC v. Skynet Fin. Sys., No. 11 Civ. 3673, 2012 WL 123989, at *3

(S.D.N.Y. Jan. 3, 2012).

        “District courts deciding a motion to dismiss for lack of personal jurisdiction engage in a

two-part analysis, first determining whether there is a statutory basis for exercising personal

jurisdiction, and second deciding whether the exercise of jurisdiction comports with due

process.” BWP Media, 69 F. Supp. 3d at 349 (quotation marks and citation omitted). In a




                                                 3
            Case 1:20-cv-08586-AT Document 35 Filed 09/13/21 Page 4 of 10




federal question case, the district court “applies the forum state’s personal jurisdiction rules,

unless a federal statute specifically provides for national service of process.” Id. at 350

(quotation marks, alteration, and citation omitted). Jurisdiction comports with due process if

“the defendant has certain minimum contacts with the [s]tate such that maintenance of the suit

does not offend traditional notions of fair play and substantial justice.” Daimler AG v. Bauman,

571 U.S. 117, 126 (2014) (quotation marks, alterations, and citation omitted).

             B. Failure to State a Claim

          To survive a Rule 12(b)(6) motion to dismiss, a plaintiff must plead sufficient factual

allegations in the complaint that, accepted as true, “state a claim to relief that is plausible on its

face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007) (quotation marks omitted)). A plaintiff is not required to provide “detailed

factual allegations” in the complaint, but must assert “more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555.

Ultimately, the facts pleaded in the complaint “must be enough to raise a right to relief above the

speculative level.” Id. The Court must accept the allegations in the pleadings as true and draw

all reasonable inferences in favor of the non-movant. See McDonald v. West, 138 F. Supp. 3d

448, 452 (S.D.N.Y. 2015), aff’d, 669 F. App’x 59 (2d Cir. 2016).

    II.      Analysis

             A. Personal Jurisdiction

          Because it is improper for the Court to opine on the merits of a case where it lacks

jurisdiction, the Court first addresses whether it has personal jurisdiction over Singh. See, e.g.,

Laydon v. Mizuho Bank, Ltd., No. 12 Civ. 3419, 2015 WL 1499185, at *7 (S.D.N.Y. Mar. 31,

2015); Arrowsmith v. United Press Int’l, 320 F.2d 219, 221 (2d Cir. 1963) (“[L]ogic compel[s]




                                                   4
          Case 1:20-cv-08586-AT Document 35 Filed 09/13/21 Page 5 of 10




initial consideration of the issue of jurisdiction over the defendant—a court without such

jurisdiction lacks power to dismiss a complaint for failure to state a claim.”).

                   1. CCTA

       Because the CCTA does not provide for nationwide service of process, the Court looks to

New York law to determine whether it has personal jurisdiction over Singh as to this claim. See

Royalty Network Inc. v. Dishant.com, LLC, 638 F. Supp. 2d 410, 417 (S.D.N.Y. 2009). The City

argues that there is a statutory basis for specific personal jurisdiction over Singh, a Virginia

resident, Compl. ¶ 10, pursuant to N.Y. C.P.L.R. § 302(a)(1), which provides that a court may

exercise personal jurisdiction over a non-domiciliary who “transacts any business within the state

or contracts anywhere to supply goods or services in the state.” City Mem. at 6, ECF No. 20.

       A plaintiff makes a prima facie showing of jurisdiction under § 302(a)(1) by establishing

“first, that defendant transacted business within the state of New York, and second, that this

action arises from that transaction of business.” Royalty, 638 F. Supp. 2d at 417 (citation

omitted). “[A] party transacts business within the state when it purposefully avails itself of the

privilege of conducting activities within New York.” Id. at 417–18 (quotation marks and citation

omitted). Section 302(a) is a “single act statute” wherein “proof of one transaction in New York

is sufficient to invoke jurisdiction, even though the defendant never enters New York, so long as

the defendant’s activities [] were purposeful and there is a substantial relationship between the

transaction and the claim asserted.” Id. at 418 (citation omitted).

       The City’s allegations regarding Singh’s knowledge that Joseph Hanuka would sell the

cigarettes in New York are conclusory. The City contends that Singh is subject to specific

jurisdiction in New York based on his direct negotiation with a New York party, Joseph Hanuka.

City Mem. at 6–7; see also Compl. ¶¶ 23–47. In arguing that Singh “negotiated directly with a




                                                  5
          Case 1:20-cv-08586-AT Document 35 Filed 09/13/21 Page 6 of 10




New York party and knew that he was doing so” and thus “transact[ed] business in New York[,]”

City Mem. at 6 (alteration in original), the City makes two leaps of logic. First, that Singh knew

that Joseph Hanuka was a New York party, and second, that Singh knew that Joseph Hanuka

would bring the cigarettes to New York. The complaint alleges only that Hanuka loaded

cigarettes into a car bearing a New York license plate “with the assistance” of Singh, Compl.

¶¶ 4, 40, not that Singh saw or was aware of the New York license plate, or was even close

enough to the plate to determine that it was a New York plate. Even assuming Singh knew that

the vehicle had a New York plate, the City does not allege why knowing this would mean that

Singh knew the cigarettes were destined for resale in New York. Tr. of Hearing on Mot. to

Dismiss at 17:17–20, City of New York v. H&H Distributors, No. 18 Civ. 848 (S.D.N.Y. Oct. 25,

2018), ECF No. 69 (“Whether wholesalers typically examine the license plates of delivery

vehicles and whether out-of-state license plates should trigger suspicion of illegal smuggling

turns on facts that are simply not alleged here.”). The City’s submissions illustrate the tenuous

nature of this assumption. Despite alleging that “Singh . . . [knew] that the cigarettes would be

and in fact were immediately transported out of Virginia,” Compl. ¶ 66, the City submits an

affidavit from Joseph Hanuka stating that he “transfer[red] about twenty (20) or thirty (30)

cartons” to individuals at rest stops in Virginia, Hanuka Aff. ¶ 6.

       The rest of the City’s allegations about Singh’s knowledge are also conclusory. See, e.g.,

Compl. ¶ 56 (“Singh . . . had actual knowledge that the cigarettes . . . were transported to New

York City), ¶ 63 (“Singh . . . engage[s] in transactions with tax-paid Virginia cigarettes with the

knowledge that the cigarettes will be transported into New York for subsequent distribution and

sale in New York), ¶ 66 (“Singh received orders for cigarettes from Abraham Hanuka and Joseph

Hanuka and filled those orders by accepting cash payments, knowing that the cigarettes would be




                                                 6
           Case 1:20-cv-08586-AT Document 35 Filed 09/13/21 Page 7 of 10




and in fact were immediately transported out of Virginia”), ¶ 70(a) (“Singh . . . knew [that the

cigarettes] would be transported out of Virginia but not affixed with the tax stamps of any

state”). These “conclusory allegations are not enough to establish personal jurisdiction.”

Commodity Futures Trading Comm’n v. TFS-ICAP, LLC, 415 F. Supp. 3d 371, 380 (S.D.N.Y.

2019) (citation omitted). 1

        Because the City fails to plausibly allege that Singh contracted to supply goods in New

York, Singh’s motion to dismiss its CCTA claim is GRANTED. 2

                      2. RICO

        The RICO statute “does not provide for nationwide personal jurisdiction over every

defendant in every civil RICO case, no matter where the defendant is found . . . . [A] civil RICO

action can only be brought in a district court where personal jurisdiction based on minimum

contacts is established as to at least one defendant.” PT United Can Co. Ltd. v. Crown Cork &

Seal Co., 138 F.3d 65, 71 (2d Cir. 1998). To determine whether a defendant had sufficient

minimum contacts with the forum state, courts consider whether the defendant purposely availed


1
  Moreover, the City has acknowledged that its conclusory allegations are false in other respects. Although the City
claims in its complaint that “Abraham Hanuka . . . shipped, transported, received, possessed, sold, distributed or
purchased more than 10,000 cigarettes found within [New York]” and that he “instructed Joseph Hanuka to transport
the cigarettes from Virginia to New York[,]” Compl. ¶¶ 55, 67, the City states in a letter that “Abraham Hanuka has
for many years resided outside of the United States, and had no actual involvement in the matters alleged in the
complaint beyond holding the registration of the vehicle used by Joseph Hanuka[,]” ECF No. 15 at 2. Additionally,
the City’s allegations that Joseph Hanuka purchased 200 cartons of cigarettes from Singh per visit, Compl. ¶¶ 26,
37, 45–46, contradict Joseph Hanuka’s assertion that he only purchased “about sixty (60) cartons on each visit[,]”
Hanuka Aff. ¶ 4.
2
  On July 14, 2021, the City filed a supplemental memorandum of law in opposition to Singh’s motion to dismiss.
ECF No. 32. This Court’s Individual Practices in Civil Cases do not allow for supplemental filings. See Rule III.D.
Therefore, the Court can strike this filing. Endo Pharm. Inc. v. Amneal Pharm., LLC, No. 12 Civ. 8060, 2016 WL
1732751, at *9 (S.D.N.Y. Apr. 29, 2016) (“It is beyond dispute that the decision to permit a litigant to submit a
surreply is a matter left to the court’s discretion[.]”). In any event, the City’s supplement does not change the
Court’s analysis. Although the City states that “Mr. Singh had knowledge that the cigarettes Mr. Singh sold to Mr.
Hanuka would be transported to New York City[,]” ECF No. 32 at 3, it provides no evidence of this fact other than
Singh having Joseph Hanuka’s Brooklyn address in his cell phone. Id. Again, the City does not allege why
knowing Joseph Hanuka’s address would mean that Singh knew the cigarettes were destined for resale in New York.
See ECF No. 32-1 ¶ 16 (“[Singh] was not aware at the time that [Joseph Hanuka] intended to transport the cigarettes
outside of Virginia.”).



                                                         7
           Case 1:20-cv-08586-AT Document 35 Filed 09/13/21 Page 8 of 10




himself of the benefits and privileges of the forum state’s law. See Burger King Corp. v.

Rudzewicz, 471 U.S. 462, 474–75 (1985). “Additional defendants may be subject to nationwide

personal jurisdiction, but ‘[t]his jurisdiction is not automatic[;] [it] requires a showing that the

‘ends of justice’ so require.’” 7 W. 57th St. Realty Co., LLC v. Citigroup, Inc., No. 13 Civ. 981,

2015 WL 1514539, at *7 n.2 (S.D.N.Y. Mar. 31, 2015) (quoting PT United, 138 F.3d at 71 n.5)

(alterations in original). This “limitation reflects RICO’s ‘first preference to bring the action

where suits are normally expected to be brought’ rather than ‘hailing defendants into far-flung

fora.’” City of New York v. Hatu, No. 18 Civ. 848, 2019 WL 2325902, at *7 (S.D.N.Y. May 31,

2019) (alteration and citation omitted).

        The City plausibly alleges that Joseph Hanuka has sufficient minimum contacts with New

York: it alleges that Joseph Hanuka lives in New York, Compl. ¶ 12, and that he brought

out-of-state cigarettes into New York on several occasions, id. ¶¶ 4–5. However, because Joseph

Hanuka and Singh have sufficient minimum contacts with Virginia, Hanuka Aff. ¶¶ 2–3, Compl.

¶ 3, 10, the “ends of justice” do not require that this suit be brought in New York. 3 See Hatu,

2019 WL 2325902, at *7 (“Because all of the defendants reside in North Carolina, the [c]ourt

held that the ‘ends of justice’ did not require that the lawsuit be brought in New York.”); PT

United, 138 F.3d at 71–72 (“There is no impediment to prosecution of a civil RICO action in a

court foreign to some defendants if it is necessary, but the first preference, as set forth in

§ 1965(a), is to bring the action where suits are normally expected to be brought.”).

        Accordingly, Singh’s motion to dismiss the City’s RICO claims is GRANTED.



3
  The City concedes that its allegations that Abraham Hanuka is also a New York resident are incorrect: he resides
abroad and has not been involved in the matters alleged in the complaint. ECF No. 15 at 2. Accordingly, the Court
will not consider him an additional defendant for the purposes of establishing jurisdiction under RICO. See Cooper
v. United States, No. 17 Civ. 1590, 2018 WL 5728547, at *4 (M.D. Tenn. Aug. 30, 2018) (“Plaintiff’s claim that
$1,000.00 was seized from him and forfeited has been abandoned by his own admission that this event did not
occur.”), report and recommendation adopted, No. 17 Civ. 1590, 2018 WL 5728540 (M.D. Tenn. Oct. 1, 2018).


                                                        8
          Case 1:20-cv-08586-AT Document 35 Filed 09/13/21 Page 9 of 10




                   3. New York PHL

       The City also alleges that Singh violated PHL § 1399-ll. Compl. ¶¶ 98–102. The

doctrine of pendent personal jurisdiction provides that where a federal statute authorizes

nationwide service of process, and the federal and state-law claims derive from a common

nucleus of operative fact, the district court may assert personal jurisdiction over the parties to the

related state-law claims even if personal jurisdiction is not otherwise available.” Charles

Schwab Corp. v. Bank of Am. Corp., 883 F.3d 68, 88 (2d Cir. 2018) (quotation marks and

citation omitted). Because the Court has dismissed the federal law claims against Singh, the

Court declines to exercise supplemental jurisdiction over this state law claim pursuant to 28

U.S.C. § 1367(c). See Pension Benefit Guar. Corp. ex rel. Saint Vincent Catholic Med. Ctrs.

Ret. Plan v. Morgan Stanley Inv. Mgmt. Inc., 712 F.3d 705, 727 (2d Cir. 2013) (“[I]n the usual

case in which all federal-law claims are eliminated before trial, the balance of factors to be

considered under the pendent jurisdiction doctrine—judicial economy, convenience, fairness,

and comity—will point toward declining to exercise jurisdiction over the remaining state-law

claims.” (citation omitted)).

       Accordingly, Singh’s motion to dismiss the City’s state law claim is GRANTED.

           B. Failure to State a Claim

       Because the Court has dismissed the City’s complaint against Singh on jurisdictional

grounds, it need not reach the merits. However, the Court notes that at least three of the City’s

claims against Singh fail to state a claim. To state a claim under the CCTA, the City has to plead

that Singh knowingly sold contraband cigarettes. 18 U.S.C. § 2342(a) (“It shall be unlawful for

any person knowingly to ship, transport, receive, possess, sell, distribute, or purchase contraband

cigarettes or contraband smokeless tobacco.”); City of New York v. Chavez, No. 11 Civ. 2691,




                                                  9
         Case 1:20-cv-08586-AT Document 35 Filed 09/13/21 Page 10 of 10




2012 WL 1022283, at *3 (S.D.N.Y. Mar. 26, 2012). As discussed above, the City has not

adequately pleaded that Singh knew that the cigarettes he sold were destined to be contraband.

Supra at 5–6; Tr. of Hearing on Mot. to Dismiss at 26:2–11, H&H Distributors, No. 18 Civ. 848.

Therefore, the City has failed to allege that Singh violated the CCTA. Because the City’s RICO

and RICO conspiracy claims against Singh are predicated on his alleged violation of the CCTA,

18 U.S.C. § 1961(1), the City has also failed to state a claim against Singh with respect to its

RICO claims. Tr. of Hearing on Mot. to Dismiss at 26:2–12, H&H Distributors, No. 18 Civ.

848.

                                         CONCLUSION

       For the reasons stated above, Singh’s motion to dismiss this action for lack of personal

jurisdiction is GRANTED. By September 27, 2021, the City shall file its amended complaint.

The Clerk of Court is directed to terminate the motion at ECF No. 18.

       SO ORDERED.

Dated: September 13, 2021
       New York, New York




                                                 10
